                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

CAITLIN O’CONNOR,                                  )
                                                   )    Case No. 3:20-cv-00628
         Plaintiff,                                )
                                                   )    District Judge Richardson
v.                                                 )
                                                   )    Magistrate Judge Frensley
THE LAMPO GROUP, LLC,                              )
                                                   )    Jury Demand
         Defendant.                                )

                     DEFENDANT’S RESPONSE IN OPPOSITION TO
                  PLAINTIFF’S THIRD MOTION TO AMEND COMPLAINT

         Defendant, The Lampo Group, LLC, by and through the undersigned counsel, responds

in opposition to Plaintiff’s Third Motion to Amend Complaint (Doc. #34).

         This is Plaintiff’s fourth attempt to state claims for religious discrimination and religious-

related retaliation in this case. Plaintiff’s third attempt—her second motion to amend (Doc.

#25)—is fully briefed and pending before the Court (Docs. #25, 30 & 31). Plaintiff has filed this

series of motions to amend to try to overcome Defendant’s motion to dismiss Count V of her

First Amended Complaint, which is also fully briefed and pending before the Court. (Docs. #20,

26 & 29). 1

         Plaintiff’s motion should be denied because it is futile. See, e.g., Spears v. SPi America,

LLC, 2012 BL 51912 at *4 (M.D. Tenn. Mar. 5, 2012). 2 An amended pleading is futile if it

would not withstand a motion to dismiss under Rule 12(b)(6). Id. The new allegations in




1
 Given that the express purpose of Plaintiff’s two pending motions to amend is overcoming
Defendant’s motion to dismiss (Doc. #20), Defendant asks the Court to consider all three
motions together.
2
    Defendant has attached a copy of this unpublished case as Exhibit 1.


      Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 1 of 6 PageID #: 496
Plaintiff’s proposed Third Amended Complaint 3 still fail to state a claim for religious

discrimination or religious-based retaliation under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §2000e, et seq. (“Title VII”), and the Tennessee Human Rights Act, T.C.A. §4-21-101, et

seq. (“THRA”). 4

       I.       Religious Discrimination

       There are two types of religious discrimination claims, general religious discrimination

claims and religious accommodation claims. See, e.g., See EEOC v. Publix Super Mkts., Inc., 481

F.Supp.3d 684, 692 (M.D. Tenn. 2020). Plaintiff now appears to assert a religious

accommodation claim, which occurs whenever (i) an employee has a sincerely held religious

belief that conflicts with an employment requirement, (ii) the employee informs their employer

of the conflict, and (iii) the employer terminates the employee for violating the employment

requirement anyway. Id. Plaintiff’s proposed Third Amended Complaint fails to state a religious

accommodation claim for three independent reasons:

       First, Plaintiff has still not alleged that she had a sincerely held religious belief regarding

premarital sex that conflicted with Defendant’s prohibition against it. In Plaintiff’s proposed

Third Amended Complaint, she alleges the following:

            •   “Ms. O’Connor does not believe premarital sex is a requirement or fundamental

                tenant [sic] of her faith as a Christian.” (Doc. #31-1 at ⁋26).

            •   “Ms. O’Connor’s sincerely held Christian beliefs do not prohibit her from



3
 To highlight Plaintiff’s latest allegations, Defendant has attached a comparison between
Plaintiff’s proposed Second Amended Complaint and proposed Third Amended Complaint as
Exhibit 2.
4
  The THRA is interpreted consistently with Title VII. See, e.g., Holland v. LG Elecs. U.S.A.,
Inc., 2021 BL 13148 at *4-5 (M.D. Tenn. Jan. 12, 2021). Defendant has attached a copy of this
unpublished case as Exhibit 3.
                                                  2

    Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 2 of 6 PageID #: 497
               engaging in sex outside of a marriage contract.” (Id. at ⁋27).

           •   “Upon information and belief, there is no prohibition on pre-marital sex as a basic

               tenet of Christianity.” (Id. at ⁋30).

Taken together, Plaintiff alleges that her sincerely held religious belief is that premarital sex is

permitted but not required. That is harmonious with Defendant’s prohibition against premarital

sex. There would only be a conflict if Plaintiff’s sincerely held religious belief required her to

have premarital sex, which she expressly denies in Paragraph 26 the proposed Third Amended

Complaint. See, e.g., Hall v. Baptist Mem’l Health Care Corp., 215 F.3d 618, 627-28 (6th Cir.

2000)(no religious accommodation claim because “employer did not direct her to do anything

that conflicted with her religious beliefs”).

       There must be a conflict of sincerely held religious beliefs. Plaintiff’s motion implies that

her mere failure to comply with Defendant’s prohibition against premarital sex is sufficient to

state a religious accommodation claim. (Doc. #34 at PageID #476). The Sixth Circuit expressly

rejected that position in Pedreira v. Ky. Baptist Homes for Children, Inc., 579 F.3d 722 (6th Cir.

2009), affirming dismissal of a religious discrimination claim based on the termination of an

employee (a lesbian) for violating her employer’s religiously based prohibition against

homosexuality. Simply violating the employer’s religiously based prohibition against

homosexuality was not enough. Id. at 727-28. The employee needed to sufficiently allege that

she was terminated for having a sincerely held religious belief regarding homosexuality that

conflicted with her employer’s. Id. at 728. A subtle, but critical difference.

       Second, Plaintiff has still not alleged that she informed Defendant of any conflict

between her sincerely held religious beliefs regarding premarital sex and Defendant’s prohibition

against it. Plaintiff’s repeated references to her June 18, 2020 e-mail to Armando Lopez,


                                                   3

    Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 3 of 6 PageID #: 498
Defendant’s Senior Executive Director of Human Resources, are unavailing. 5 (Doc. #34-1 at ⁋⁋

16, 32, 71, 72). That e-mail is straightforward. Plaintiff was notifying Defendant that she was

pregnant and unmarried, which she characterized as “frowned upon.” At most, that e-mail was

Plaintiff’s acknowledgement that she violated Defendant’s prohibition against premarital sex.

That e-mail cannot be reasonably construed as Plaintiff notifying Defendant that she had a

sincerely held religious belief regarding premarital sex that conflicted with Defendant’s

prohibition against it. Per Pedreira, Plaintiff’s sincerely held religious beliefs regarding

premarital sex (if any) cannot be inferred from her conduct alone. 579 F.3d at 728(refusing to

equate homosexuality with religious beliefs regarding homosexuality).

           Third, even if Plaintiff’s e-mail to Mr. Lopez on June 18, 2020 constituted a request for

religious accommodation, there is no dispute that Plaintiff violated Defendant’s prohibition

against premarital sex before she sent that e-mail. That is fatal to Plaintiff’s religious

accommodation claim. Chalmers v. Tulon Co., 101 F.3d 1012, 1020 (4th Cir. 1996) (citing

Johnson v. Angelica Uniform Group, Inc., 762 F.2d 671 (8th Cir. 1985)); Averett v. Honda of

America Mfg., Inc., 2010 BL 26701 at *11 (S.D. Ohio Feb. 9, 2010) (quoting Chalmers at

1020). 6

           II.    Religious-Based Retaliation

           Plaintiff’s proposed Third Amended Complaint does not add any substantive allegations

in support of her religious-based retaliation claim, which still appears to be premised entirely on

Plaintiff’s June 18, 2020 e-mail to Mr. Lopez. (Doc. #34-1 at ⁋⁋ 71, 77). Title VII prohibits

employers from retaliating against an employee because they “opposed any practice made an



5
    Defendant has attached a copy of this e-mail as Exhibit 4.
6
    Defendant has attached a copy of this unpublished case as Exhibit 5.
                                                    4

      Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 4 of 6 PageID #: 499
unlawful employment practice.” 42 U.S.C. §2000e-3(a). However, again at most, Plaintiff’s e-

mail to Mr. Lopez was an acknowledgement that she had violated Defendant’s prohibition

against premarital sex. Reporting a violation of a workplace rule is not the same as opposing it.

There is no protected activity there. See EEOC v. New Breed Logistics, 783 F.3d 1057, 1067-68

(6th Cir. 2015) (defining opposition).

          III.   Plaintiff’s Motion Should Be Denied

          The new allegations in Plaintiff’s proposed Third Amended Complaint still do not state

claims for religious discrimination or religious-based retaliation under Title VII or the THRA.

Therefore, Plaintiff’s Third Motion to Amend Complaint (Doc. #34) is futile and should be

denied.

                                              Respectfully submitted,



                                              /s/Daniel Crowell
                                              Leslie Sanders (TN #18973)
                                              Daniel Crowell (TN #31485)
                                              WEBB SANDERS PLLC
                                              611 Commerce Street
                                              Suite 3102
                                              Nashville, TN 37203
                                              Telephone: (615) 915-3300
                                              Fax: (866) 277-5494
                                              lsanders@webbsanderslaw.com
                                              dcrowell@webbsanderslaw.com

                                              Attorneys for Defendant




                                                 5

    Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 5 of 6 PageID #: 500
                               CERTIFICATE OF SERVICE

       I certify that, on May 3, 2021, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC

Attorneys for Plaintiff



                                                            /s/Daniel Crowell
                                                            Daniel Crowell (TN #31485)
                                                            Attorney for Defendant




                                                6

    Case 3:20-cv-00628 Document 35 Filed 05/03/21 Page 6 of 6 PageID #: 501
